EXHIBIT 10.46

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND HAVE BEEN ISSUED AND
SOLD IN RELIANCE UPON THE EXEMPTION FROM REGISTRATION PROVIDED BY
SECTION 4(2) OF THE ACT AND RULE 506 PROMULGATED UNDER THE ACT.  THESE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO DISTRIBUTION
OR RESALE, AND MAY NOT BE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT FOR SUCH SECURITIES UNDER THE SECURITIES ACE OF 1933, AS AMENDED, OR
PURSUANT TO RULE 144 UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER THE ACT.

 

WARRANT

To Purchase Common Stock of

CIPHERGEN BIOSYSTEMS, INC.

 

July 22, 2005

 

THIS WARRANT CERTIFIES that, for value received, Quest Diagnostics Incorporated
(the “Holder”), is entitled, upon the terms and subject to the conditions
hereinafter set forth, at any time on or prior to 5:00 P.M., Pacific Time on
July 22, 2010 (the “Expiration Date”), but not thereafter, to subscribe for and
purchase, from Ciphergen Biosystems, Inc., a Delaware company (the “Company”),
Two Million Two Hundred Thousand (2,200,000) shares of common stock (the
“Warrant Stock”) of the Company (the “Warrant”).  The purchase price for one
share of the Company’s common stock under this Warrant shall equal $3.50 per
share (the “Exercise Price”).

 

The purchase price and the number of shares for which the Warrant is exercisable
shall be subject to adjustment as provided herein. The class and series of
shares of capital stock of the Company issuable upon exercise of this Warrant is
also subject to adjustment pursuant to Section 9 hereof.

 


1.                                       EXERCISE OF WARRANT.


 


(A)                                  THE PURCHASE RIGHTS REPRESENTED BY THIS
WARRANT ARE EXERCISABLE BY THE HOLDER HEREOF, IN WHOLE OR IN PART, AT ANY TIME
BEFORE THE EXPIRATION DATE, BY THE SURRENDER OF THIS WARRANT, AND THE NOTICE OF
EXERCISE ANNEXED HERETO DULY EXECUTED AT THE PRINCIPAL EXECUTIVE OFFICE OF THE
COMPANY (OR SUCH OTHER OFFICE OR AGENCY OF THE COMPANY AS IT MAY DESIGNATE BY
NOTICE IN WRITING TO THE HOLDER HEREOF AT THE ADDRESS OF SUCH HOLDER APPEARING
ON THE BOOKS OF THE COMPANY), AND UPON PAYMENT OF THE PURCHASE PRICE OF THE
WARRANT STOCK THEREBY PURCHASED (BY CASH OR BY CHECK OR BANK DRAFT PAYABLE TO
THE ORDER OF THE COMPANY OR BY CASH WIRE TRANSFER TO THE COMPANY); WHEREUPON THE
HOLDER OF THIS WARRANT SHALL BE ENTITLED TO RECEIVE A CERTIFICATE FOR THE NUMBER
OF WARRANT STOCK SO PURCHASED.  THE COMPANY AGREES THAT IF THE HOLDER SURRENDERS
THIS WARRANT AND TENDERS THE PURCHASE PRICE ON OR PRIOR TO THE EXPIRATION DATE,
THE WARRANT STOCK SO

 

--------------------------------------------------------------------------------


 


PURCHASED SHALL BE AND WILL BE DEEMED TO BE ISSUED TO SUCH HOLDER AS THE RECORD
OWNER OF SUCH SHARES AS OF THE DATE ON WHICH THIS WARRANT WAS EXERCISED AS
AFORESAID.


 


(B)                                 IN LIEU OF EXERCISING THIS WARRANT BY
PAYMENT PURSUANT TO PARAGRAPH 2(A) ABOVE, THE HOLDER MAY ELECT TO RECEIVE
WARRANT STOCK EQUAL TO THE VALUE OF THIS WARRANT (OR THE PORTION THEREOF BEING
EXERCISED), AT ANY TIME BEFORE THE EXPIRATION DATE, BY SURRENDER OF THIS WARRANT
AT THE PRINCIPAL EXECUTIVE OFFICE OF THE COMPANY, TOGETHER WITH THE NOTICE OF
CONVERSION ANNEXED HERETO, IN WHICH EVENT THE COMPANY WILL ISSUE TO THE HOLDER
WARRANT STOCK ACCORDING TO THE FOLLOWING FORMULA:


 

 

X = Y(A-B)

 

 

A

 

 

Where,

 

X     =      The number of Warrant Stock to be issued to Holder;

 

Y     =      The number of Warrant Stock for which the Warrant is being
exercised;

 

A     =      The fair market value of one share of Warrant Stock determined as
set forth herein; and

 

B     =      The Exercise Price.

 


(I)             FOR PURPOSES OF THIS SUBSECTION 1(B), THE FAIR MARKET VALUE OF A
SHARE OF WARRANT STOCK IS DEFINED AS FOLLOWS:


 

(1)                                  IF THE EXERCISE OCCURS AT A TIME DURING
WHICH THE COMPANY’S COMMON STOCK IS TRADED ON A NATIONAL SECURITIES EXCHANGE OR
ON THE NASDAQ NATIONAL MARKET OR ARE ACTIVELY TRADED OVER-THE-COUNTER, THE FAIR
MARKET VALUE OF ONE COMMON STOCK OF THE COMPANY MEANS THE AVERAGE OF THE LAST
REPORTED OR CLOSING SALE PRICE FOR THE COMPANY’S COMMON STOCK ON SUCH EXCHANGE
OR MARKET FOR THE TEN (10) TRADING DAYS ENDING ONE BUSINESS DAY PRIOR TO THE
DATE OF EXERCISE OF THIS WARRANT; AND

 

(2)                                  IN ALL OTHER CASES, THE FAIR MARKET VALUE
OF ONE SHARE OF THE COMPANY’S COMMON STOCK SHALL BE DETERMINED IN GOOD FAITH BY
THE COMPANY’S BOARD OF DIRECTORS.

 


2.                                       REPRESENTATIONS AND WARRANTIES OF THE
COMPANY.  THE COMPANY HEREBY REPRESENTS, WARRANTS AND COVENANTS TO THE HOLDER AS
FOLLOWS:


 


(A)                                  ISSUANCE OF SHARES.  AS SOON AS REASONABLY
PRACTICABLE AFTER EACH EXERCISE OF THIS WARRANT, IN WHOLE OR IN PART, THE
COMPANY AT ITS EXPENSE WILL CAUSE TO BE ISSUED IN THE NAME OF AND DELIVERED TO
THE HOLDER HEREOF OR AS SUCH HOLDER (UPON PAYMENT BY SUCH HOLDER OF ANY
APPLICABLE TRANSFER TAXES) MAY DIRECT:


 


(I)             A CERTIFICATE OR CERTIFICATES FOR THE NUMBER OF DULY AUTHORIZED,
VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE SHARES OF WARRANT STOCK TO WHICH
SUCH HOLDER SHALL BE ENTITLED UPON SUCH EXERCISE.

 

--------------------------------------------------------------------------------


 


(II)          IN CASE SUCH EXERCISE IS IN PART ONLY, A NEW WARRANT OR WARRANTS
CALLING IN THE AGGREGATE ON THE FACE OR FACES THEREOF FOR THE NUMBER OF SHARES
OF WARRANT STOCK EQUAL (WITHOUT GIVING EFFECT TO ANY ADJUSTMENT THEREOF) TO THE
NUMBER OF SUCH SHARES CALLED FOR ON THE FACE OF THIS WARRANT MINUS THE NUMBER OF
SUCH SHARES DESIGNATED BY THE HOLDER UPON SUCH EXERCISE AS PROVIDED HEREIN. 
SUCH NEW WARRANT OR WARRANTS SHALL CONTAIN THE SAME TERMS AND CONDITIONS AS THIS
WARRANT.


 


(B)                                 VALID ISSUANCE, NONASSESSABLE.  THIS
WARRANT, WHEN ISSUED AND DELIVERED IN ACCORDANCE WITH THE TERMS HEREOF, AND THE
WARRANT STOCK, WHEN ISSUED PURSUANT TO THE TERMS HEREOF, SHALL BE DULY
AUTHORIZED AND VALIDLY ISSUED. ALL WARRANT STOCK WHICH MAY BE ISSUED UPON THE
EXERCISE OF RIGHTS REPRESENTED BY THIS WARRANT WILL, UPON EXERCISE OF THIS
WARRANT, BE FULLY PAID AND NONASSESSABLE AND FREE FROM ALL TAXES, LIENS AND
CHARGES IN RESPECT OF THE ISSUE THEREOF (OTHER THAN TAXES IN RESPECT OF ANY
TRANSFER OCCURRING CONTEMPORANEOUSLY WITH SUCH ISSUE).


 


(C)                                  AUTHORIZATION.  THE COMPANY HAS FULL POWER
AND AUTHORITY TO ENTER INTO THIS WARRANT AND TO ISSUE THIS WARRANT UNDER THE
TERMS AND CONDITIONS CONTAINED HEREIN. THIS WARRANT HAS BEEN DULY AUTHORIZED,
EXECUTED AND DELIVERED BY THE COMPANY AND CONSTITUTES A VALID AND LEGALLY
BINDING OBLIGATION, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.


 


(D)                                 RESERVATION OF AUTHORIZED SHARES.  THROUGH
THE PERIOD THE WARRANT IS OUTSTANDING, THE COMPANY SHALL RESERVE FROM ITS
AUTHORIZED AND UNISSUED COMMON STOCK A SUFFICIENT NUMBER OF SHARES TO PROVIDE
FOR THE ISSUANCE OF THE COMPANY’S COMMON STOCK UPON THE EXERCISE OF THIS WARRANT
(TAKING INTO CONSIDERATION ANY ADJUSTMENTS AS PROVIDED IN SECTION 9 HEREOF).  IF
AT ANY TIME THE NUMBER OF AUTHORIZED BUT UNISSUED SHARES OF THE COMPANY’S COMMON
STOCK SHALL BE INSUFFICIENT TO EFFECT THE EXERCISE OF THE ENTIRE WARRANT, THE
COMPANY WILL USE COMMERCIALLY REASONABLE EFFORTS TO TAKE SUCH ACTION AS MAY, IN
THE OPINION OF ITS COUNSEL OR THE OPINION OF COUNSEL TO THE HOLDER, BE NECESSARY
TO INCREASE SUCH AUTHORIZED BUT UNISSUED SHARES OF COMMON STOCK TO A NUMBER
SUFFICIENT TO COVER THE EXERCISE OF THE ENTIRE WARRANT.  THE SHARES OF THE
COMPANY’S COMMON STOCK TO BE RESERVED FOR THE PURPOSE OF ISSUANCE UPON EXERCISE
OF THIS WARRANT SHALL BE REGISTRABLE IN ACCORDANCE WITH THE TERMS AND CONDITIONS
OF THAT CERTAIN STOCK PURCHASE AGREEMENT BY AND AMONG THE COMPANY AND THE HOLDER
DATED JULY 22, 2005 (THE “SPA”).


 


3.                                       NO FRACTIONAL SHARES OR SCRIP.  NO
FRACTIONAL SHARES OR SCRIP REPRESENTING FRACTIONAL SHARES SHALL BE ISSUED UPON
THE EXERCISE OF THIS WARRANT.  WITH RESPECT TO ANY FRACTION OF A SHARE CALLED
FOR UPON THE EXERCISE OF THIS WARRANT, AN AMOUNT EQUAL TO SUCH FRACTION
MULTIPLIED BY THE THEN CURRENT PRICE AT WHICH EACH SHARE MAY BE PURCHASED
HEREUNDER SHALL BE PAID IN CASH TO THE HOLDER OF THIS WARRANT UPON EXERCISE.


 


4.                                       CHARGES, TAXES AND EXPENSES.  ISSUANCE
OF CERTIFICATES FOR COMMON STOCK OF THE COMPANY UPON THE EXERCISE OF THIS
WARRANT SHALL BE MADE WITHOUT CHARGE TO THE HOLDER HEREOF FOR ANY ISSUE OR
TRANSFER TAX OR OTHER INCIDENTAL EXPENSE IN RESPECT OF THE ISSUANCE OF SUCH
CERTIFICATE, ALL OF WHICH TAXES AND EXPENSES SHALL BE PAID BY THE COMPANY, AND
SUCH CERTIFICATES SHALL BE ISSUED IN THE NAME OF THE HOLDER OF THIS WARRANT.

 

--------------------------------------------------------------------------------


 


5.                                       NO RIGHTS OR LIABILITIES AS
STOCKHOLDERS.  THIS WARRANT DOES NOT ENTITLE THE HOLDER HEREOF TO ANY VOTING
RIGHTS OR OTHER RIGHTS AS A STOCKHOLDER OF THE COMPANY PRIOR TO THE EXERCISE
THEREOF. IN THE ABSENCE OF AFFIRMATIVE ACTION BY HOLDER TO PURCHASE WARRANT
STOCK BY EXERCISE OF THIS WARRANT, NO PROVISIONS OF THIS WARRANT, AND NO
ENUMERATION HEREIN OF THE RIGHTS OR PRIVILEGES OF THE HOLDER SHALL CAUSE SUCH
HOLDER TO BE A STOCKHOLDER OF THE COMPANY FOR ANY PURPOSE.


 


6.                                       EXCHANGE AND REGISTRY OF WARRANT.  THE
COMPANY SHALL MAINTAIN AT ITS PRINCIPAL EXECUTIVE OFFICE OR AGENCY A REGISTRY
SHOWING THE NAME AND ADDRESS OF THE REGISTERED HOLDER OF THIS WARRANT.  THIS
WARRANT MAY BE SURRENDERED FOR EXCHANGE, TRANSFER OR EXERCISE, IN ACCORDANCE
WITH ITS TERMS, AT SUCH OFFICE OR AGENCY OF THE COMPANY, AND THE COMPANY SHALL
BE ENTITLED TO RELY IN ALL RESPECTS, PRIOR TO WRITTEN NOTICE TO THE CONTRARY,
UPON SUCH REGISTRY.


 


7.                                       LOSS, THEFT, DESTRUCTION OR MUTILATION
OF WARRANT.  UPON RECEIPT BY THE COMPANY OF EVIDENCE REASONABLY SATISFACTORY TO
IT OF THE LOSS, THEFT, DESTRUCTION OR MUTILATION OF THIS WARRANT, AND IN CASE OF
LOSS, THEFT OR DESTRUCTION, OF INDEMNITY OR SECURITY REASONABLY SATISFACTORY TO
IT, AND UPON REIMBURSEMENT TO THE COMPANY OF ALL REASONABLE EXPENSES INCIDENTAL
THERETO, AND UPON SURRENDER AND CANCELLATION OF THIS WARRANT, IF MUTILATED, THE
COMPANY WILL MAKE AND DELIVER A NEW WARRANT OF LIKE TENOR AND DATED AS OF SUCH
CANCELLATION, IN LIEU OF THIS WARRANT.


 


8.                                       SATURDAYS, SUNDAYS, HOLIDAYS, ETC.  IF
THE LAST OR APPOINTED DAY FOR THE TAKING OF ANY ACTION OR THE EXPIRATION OF ANY
RIGHT REQUIRED OR GRANTED HEREIN SHALL BE A SATURDAY OR A SUNDAY OR SHALL BE A
LEGAL HOLIDAY, THEN SUCH ACTION MAY BE TAKEN OR SUCH RIGHT MAY BE EXERCISED ON
THE NEXT SUCCEEDING DAY NOT A LEGAL HOLIDAY.


 


9.                                       ADJUSTMENTS.  THE EXERCISE PRICE AND
THE NUMBER OF WARRANT STOCK PURCHASABLE HEREUNDER ARE SUBJECT TO ADJUSTMENT FROM
TIME TO TIME AS SET FORTH IN THIS SECTION 9.


 


(A)                                  RECLASSIFICATION, ETC.  IF THE COMPANY, AT
ANY TIME WHILE THIS WARRANT, OR ANY PORTION HEREOF, REMAINS OUTSTANDING AND
UNEXPIRED BY RECLASSIFICATION OF SECURITIES OR OTHERWISE, SHALL CHANGE ANY OF
THE SECURITIES AS TO WHICH PURCHASE RIGHTS UNDER THIS WARRANT EXIST INTO THE
SAME OR A DIFFERENT NUMBER OF SECURITIES OR ANY OTHER CLASS OR CLASSES, THIS
WARRANT SHALL THEREAFTER REPRESENT THE RIGHT TO ACQUIRE SUCH NUMBER AND KIND OF
SECURITIES AS WOULD HAVE BEEN ISSUABLE AS THE RESULT OF SUCH CHANGE WITH RESPECT
TO THE SECURITIES THAT WERE SUBJECT TO THE PURCHASE RIGHTS UNDER THIS WARRANT
IMMEDIATELY PRIOR TO SUCH RECLASSIFICATION OR OTHER CHANGE AND THE EXERCISE
PRICE THEREFOR SHALL BE APPROPRIATELY ADJUSTED, ALL SUBJECT TO FURTHER
ADJUSTMENT AS PROVIDED IN THIS SECTION 9.


 


(B)                                 SUBDIVISION OR COMBINATION OF SHARES.  IN
THE EVENT THAT THE COMPANY SHALL AT ANY TIME SUBDIVIDE THE OUTSTANDING
SECURITIES AS TO WHICH PURCHASE RIGHTS UNDER THIS WARRANT EXIST, OR SHALL ISSUE
A STOCK DIVIDEND ON THE SECURITIES AS TO WHICH PURCHASE RIGHTS UNDER THIS
WARRANT EXIST, THE NUMBER OF SECURITIES AS TO WHICH PURCHASE RIGHTS UNDER THIS
WARRANT EXIST IMMEDIATELY PRIOR TO SUCH SUBDIVISION OR TO THE

 

--------------------------------------------------------------------------------


 


ISSUANCE OF SUCH STOCK DIVIDEND SHALL BE PROPORTIONATELY INCREASED, AND THE
EXERCISE PRICE SHALL BE PROPORTIONATELY DECREASED, AND IN THE EVENT THAT THE
COMPANY SHALL AT ANY TIME COMBINE THE OUTSTANDING SECURITIES AS TO WHICH
PURCHASE RIGHTS UNDER THIS WARRANT EXIST, THE NUMBER OF SECURITIES AS TO WHICH
PURCHASE RIGHTS UNDER THIS WARRANT EXIST IMMEDIATELY PRIOR TO SUCH COMBINATION
SHALL BE PROPORTIONATELY DECREASED, AND THE EXERCISE PRICE SHALL BE
PROPORTIONATELY INCREASED, EFFECTIVE AT THE CLOSE OF BUSINESS ON THE DATE OF
SUCH SUBDIVISION, STOCK DIVIDEND OR COMBINATION, AS THE CASE MAY BE.


 


(C)                                  CORPORATE REORGANIZATIONS.  IF AT ANY TIME
AFTER THE DATE HEREOF THERE SHALL BE A CAPITAL REORGANIZATION (OTHER THAN A
COMBINATION OR SUBDIVISION OF WARRANT STOCK OTHERWISE PROVIDED FOR HEREIN), OR A
MERGER OR CONSOLIDATION OF THE COMPANY WITH OR INTO ANOTHER CORPORATION, OR THE
SALE OF SUBSTANTIALLY ALL OF THE COMPANY’S PROPERTIES AND ASSETS TO ANY OTHER
PERSON OR ENTITY, THEN, AS A PART OF SUCH REORGANIZATION, MERGER, CONSOLIDATION
OR SALE, THE COMPANY SHALL TAKE SUCH STEPS SO THAT THE HOLDER SHALL THEREAFTER
BE ENTITLED TO RECEIVE, UPON EXERCISE OF THIS WARRANT, THE NUMBER OF SHARES OF
STOCK OR OTHER SECURITIES, CASH OR PROPERTY OF THE COMPANY OR THE SUCCESSOR
ENTITY RESULTING FROM SUCH REORGANIZATION, MERGER, CONSOLIDATION OR SALE, TO
WHICH THE HOLDER OF THIS WARRANT WOULD HAVE BEEN ENTITLED UNDER THE TERMS AND
CONDITIONS OF SUCH REORGANIZATION, MERGER, CONSOLIDATION OR SALE IF THIS WARRANT
HAD BEEN EXERCISED PRIOR TO THE RECORD DATE OF SUCH REORGANIZATION, MERGER,
CONSOLIDATION OR SALE.


 


(D)                                 CASH DISTRIBUTIONS.  THE COMPANY WILL MAKE
NO ADJUSTMENT TO THE EXERCISE PRICE ON ACCOUNT OF CASH DIVIDENDS OR INTEREST ON
THE WARRANT STOCK.


 


(E)                                  OTHER DISTRIBUTIONS.  IF THE COMPANY AT ANY
TIME MAKES, OR FIXES A RECORD DATE FOR THE DETERMINATION OF HOLDERS OF THE
COMPANY’S COMMON STOCK ENTITLED TO RECEIVE ANY DISTRIBUTION PAYABLE IN
SECURITIES OF THE COMPANY, OR ANY OTHER SECURITIES OR PROPERTY OTHER THAN CASH
DIVIDENDS, THEN AND IN EACH SUCH EVENT PROVISION SHALL BE MADE SO THAT THE
HOLDER HEREOF SHALL RECEIVE UPON EXERCISE OF THE WARRANT, IN ADDITION TO THE
NUMBER OF SHARES OF THE COMPANY’S COMMON STOCK ISSUABLE UPON EXERCISE OF THIS
WARRANT, THE AMOUNT OF SUCH SECURITIES OR PROPERTY WHICH SUCH HOLDER WOULD HAVE
RECEIVED HAD THIS WARRANT BEEN EXERCISED ON THE DATE OF SUCH EVENT AND HAD SUCH
HOLDER THEREAFTER, DURING THE PERIOD FROM THE DATE OF SUCH EVENT TO AND
INCLUDING THE DATE OF EXERCISE, RETAINED SUCH SECURITIES OR PROPERTY RECEIVABLE
BY SUCH HOLDER AS AFORESAID DURING SUCH PERIOD, SUBJECT TO ALL OTHER ADJUSTMENTS
CALLED FOR SUCH PERIOD UNDER THIS SECTION 9 WITH RESPECT TO THE RIGHTS OF THE
HOLDER.


 


(F)                                    NO DILUTION OR IMPAIRMENT.  THE COMPANY
WILL NOT, BY AMENDMENT OF ITS CERTIFICATE OF INCORPORATION OR BYLAWS, OR THROUGH
ANY CONSOLIDATION, MERGER, REORGANIZATION, TRANSFER OF ASSETS, DISSOLUTION,
ISSUE OR SALE OF SECURITIES OR ANY OTHER VOLUNTARY ACTION, AVOID OR SEEK TO
AVOID THE OBSERVANCE OR PERFORMANCE OF ANY OF THE TERMS OF THIS WARRANT.


 


WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE COMPANY (A) WILL TAKE ALL
SUCH ACTION AS MAY BE NECESSARY OR APPROPRIATE IN ORDER THAT THE COMPANY MAY
VALIDLY AND LEGALLY ISSUE FULLY PAID AND NONASSESSABLE SHARES OF STOCK ON THE
EXERCISE OF THE WARRANTS FROM TIME TO TIME OUTSTANDING AND (B) WILL NOT TAKE ANY
ACTION WHICH RESULTS

 

--------------------------------------------------------------------------------


 


IN ANY ADJUSTMENTS OF THE WARRANT PRICE IF THE TOTAL NUMBER OF SHARES OF WARRANT
STOCK ISSUABLE AFTER THE ACTION UPON THE EXERCISE OF ALL OF THE WARRANTS WOULD
EXCEED THE TOTAL NUMBER OF SHARES OF WARRANT STOCK THEN AUTHORIZED BY THE
COMPANY’S CERTIFICATE OF INCORPORATION AND AVAILABLE FOR THE PURPOSE OF ISSUE
UPON SUCH EXERCISE.


 


10.                                 CERTIFICATE OF ADJUSTMENTS.  IN THE CASE OF
EACH ADJUSTMENT OR READJUSTMENT OF THE WARRANT PRICE AND/OR THE NUMBER OF
WARRANT STOCK, THE COMPANY, AT ITS EXPENSE, WILL PROMPTLY COMPUTE SUCH
ADJUSTMENT OR READJUSTMENT IN ACCORDANCE WITH THE TERMS HEREOF AND CAUSE A
CERTIFICATE, SIGNED BY THE COMPANY’S CHIEF FINANCIAL OFFICER, SETTING FORTH SUCH
ADJUSTMENT OR READJUSTMENT AND SHOWING IN DETAIL THE FACTS UPON WHICH SUCH
ADJUSTMENT OR READJUSTMENT IS BASED, TO BE DELIVERED TO THE HOLDER OF THIS
WARRANT.  THE COMPANY WILL FURNISH OR CAUSE TO BE FURNISHED TO SUCH HOLDER A
CERTIFICATE SETTING FORTH:


 


(A)                                  SUCH ADJUSTMENTS AND READJUSTMENTS;


 


(B)                                 THE WARRANT PRICE AT THE TIME IN EFFECT AND
HOW IT WAS CALCULATED; AND;


 


(C)                                  THE NUMBER OF SHARES OF WARRANT STOCK AND
THE AMOUNT, IF ANY, OF OTHER PROPERTY AT THE TIME RECEIVABLE UPON THE EXERCISE
OF THE WARRANT.


 


11.                                 NOTICE OF RECORD DATE.  IN THE EVENT OF:


 


(A)                                  ANY TAKING BY THE COMPANY OF A RECORD OF
THE HOLDERS OF ANY CLASS OF SECURITIES OF THE COMPANY FOR THE PURPOSE OF
DETERMINING THE HOLDERS THEREOF WHO ARE ENTITLED TO RECEIVE ANY DIVIDEND (OTHER
THAN A CASH DIVIDEND PAYABLE OUT OF EARNED SURPLUS AT THE SAME RATE AS THAT OF
THE LAST SUCH CASH DIVIDEND THERETOFORE PAID) OR OTHER DISTRIBUTION, OR ANY
RIGHT TO SUBSCRIBE FOR, PURCHASE OR OTHERWISE ACQUIRE ANY SHARES OF STOCK OF ANY
CLASS OR ANY OTHER SECURITIES OR PROPERTY;


 


(B)                                 ANY CAPITAL REORGANIZATION OF THE COMPANY,
ANY RECLASSIFICATION OR RECAPITALIZATION OF THE WARRANT STOCK OF THE COMPANY,
ANY TRANSFER OF ALL OR SUBSTANTIALLY ALL OF ASSETS OF THE COMPANY TO ANY OTHER
PERSON, ANY CONSOLIDATION OR MERGER INVOLVING THE COMPANY, OR ANY TRANSACTION
CONTEMPLATED IN SECTION 9 ABOVE; OR


 


(C)                                  ANY VOLUNTARY OR INVOLUNTARY DISSOLUTION,
LIQUIDATION OR WINDING-UP OF THE COMPANY;


 


THE COMPANY WILL DELIVER TO THE HOLDER OF THIS WARRANT AT LEAST TEN
(10) BUSINESS DAYS PRIOR TO THE DATE THEREOF , A NOTICE SPECIFYING:


 


(I)             AS THE CASE MAY BE, THE DATE ON WHICH ANY SUCH RECORD IS TO BE
TAKEN FOR THE PURPOSE OF SUCH DIVIDEND, DISTRIBUTION OR RIGHT, AND THE AMOUNT
AND CHARACTER OF SUCH DIVIDEND, DISTRIBUTION OR RIGHT; AND THE RECORD DATE FOR
DETERMINING STOCKHOLDERS ENTITLED TO VOTE THEREON.


 


(II)          AS THE CASE MAY BE, THE CLOSING OF ANY REORGANIZATION,
RECLASSIFICATION, TRANSFER, CONSOLIDATION, MERGER, DISSOLUTION, LIQUIDATION OR
WINDING-UP,

 

--------------------------------------------------------------------------------


 

and the record date for determining stockholders entitled to vote thereon and
the time, if any such time is to be fixed, as of which the holders of record of
Warrant Stock shall be entitled to exchange their shares of Warrant Stock for
the securities or other property deliverable upon such reorganization,
consolidation, merger, transfer, dissolution liquidation or winding-up.


 


12.                                 RESTRICTIONS ON TRANSFERABILITY OF WARRANT.


 


(A)                                  RESTRICTIONS ON TRANSFERABILITY.  THIS
WARRANT AND THE WARRANT STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT SHALL NOT
BE SOLD, ASSIGNED, TRANSFERRED OR PLEDGED EXCEPT IN COMPLIANCE WITH THIS
SECTION 12.


 


(B)                                 RESTRICTIVE LEGEND.  THE CERTIFICATE OR
CERTIFICATES EVIDENCING THE WARRANT STOCK ISSUED UPON EXERCISE OF THIS WARRANT
SHALL BE STAMPED OR IMPRINTED WITH A LEGEND IN SUBSTANTIALLY THE FOLLOWING FORM
(IN ADDITION TO ANY OTHER LEGEND REASONABLY REQUESTED BY THE COMPANY OR ITS
COUNSEL IN ORDER TO COMPLY WITH APPLICABLE FEDERAL AND STATE SECURITIES LAWS):


 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND HAVE BEEN ISSUED AND
SOLD IN RELIANCE UPON THE EXEMPTION FROM REGISTRATION PROVIDED BY
SECTION 4(2) OF THE ACT AND RULE 506 PROMULGATED UNDER THE ACT.  THESE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO DISTRIBUTION
OR RESALE, AND MAY NOT BE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT FOR SUCH SECURITIES UNDER THE SECURITIES ACE OF 1933, AS AMENDED, OR
PURSUANT TO RULE 144 UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER THE ACT.

 

The Holder of this Warrant, and each transferee thereof, consents to the Company
making a notation on its records and giving instructions to any transfer agent
of the Warrant in order to implement the restrictions on transfer established in
this Section 12.  Notwithstanding anything to the contrary in this Warrant, the
Warrant Stock shall have registration rights as provided in Article 4 of the
SPA.

 


(C)                                  NOTICE OF PROPOSED TRANSFERS.  THE HOLDER,
BY ACCEPTANCE OF THIS WARRANT AND THE WARRANT STOCK, AGREES TO COMPLY IN ALL
RESPECTS WITH THE PROVISIONS OF THIS SECTION 12(C).  THE HOLDER AGREES NOT TO
MAKE ANY DISPOSITION OF ALL OR ANY PORTION OF THE WARRANT OR THE WARRANT STOCK
UNLESS AND UNTIL (X) THERE IS THEN IN EFFECT A REGISTRATION

 

--------------------------------------------------------------------------------


 


STATEMENT UNDER THE SECURITIES ACT COVERING SUCH PROPOSED DISPOSITION AND SUCH
DISPOSITION IS MADE IN ACCORDANCE WITH SUCH REGISTRATION STATEMENT OR (Y) THE
DISPOSITION IS OTHERWISE BEING MADE IN COMPLIANCE WITH APPLICABLE FEDERAL AND
STATE SECURITIES LAWS.


 


13.                                 INVESTMENT REPRESENTATIONS AND COVENANTS OF
THE HOLDER.  WITH RESPECT TO THE ACQUISITION OF THIS WARRANT, THE HOLDER HEREBY
REPRESENTS AND WARRANTS TO THE COMPANY AS FOLLOWS:


 


(A)                                  EXPERIENCE.  THE HOLDER IS CAPABLE OF
EVALUATING THE MERITS AND RISKS OF ITS INVESTMENT IN THE COMPANY AND HAS THE
CAPACITY TO PROTECT ITS OWN INTERESTS.


 


(B)                                 INVESTMENT.  THE HOLDER IS ACQUIRING THIS
WARRANT FOR INVESTMENT FOR ITS OWN ACCOUNT, NOT AS A NOMINEE OR AGENT, AND NOT
WITH THE VIEW TO, OR FOR RESALE IN CONNECTION WITH, ANY DISTRIBUTION THEREOF. 
THE HOLDER UNDERSTANDS THAT THIS WARRANT HAS NOT BEEN, AND WILL NOT BE,
REGISTERED UNDER THE SECURITIES ACT.


 


(C)                                  RULE 144.  THE HOLDER ACKNOWLEDGES THAT THE
WARRANT MUST BE HELD INDEFINITELY UNLESS EXERCISED OR SUBSEQUENTLY REGISTERED
UNDER THE SECURITIES ACT, OR UNLESS AN EXEMPTION FROM SUCH REGISTRATION IS
AVAILABLE.  THE HOLDER UNDERSTANDS THAT THE COMPANY IS NOT UNDER ANY OBLIGATION
TO REGISTER THIS WARRANT.  THE HOLDER IS AWARE OF THE PROVISIONS OF RULE 144
PROMULGATED UNDER THE SECURITIES ACT THAT PERMIT LIMITED RESALE OF SECURITIES
PURCHASED IN A PRIVATE PLACEMENT SUBJECT TO SATISFACTION OF CERTAIN CONDITIONS.


 


14.                                 MISCELLANEOUS.


 


(A)                                  GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED IN ALL RESPECTS BY THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO
ITS CONFLICT OF LAWS PRINCIPLES.


 


(B)                                 WAIVERS AND AMENDMENTS.  THIS WARRANT AND
ANY PROVISIONS HEREOF MAY BE CHANGED, WAIVED, DISCHARGED OR TERMINATED ONLY BY
AN INSTRUMENT IN WRITING SIGNED BY THE PARTY AGAINST WHICH ENFORCEMENT OF THE
SAME IS SOUGHT.


 


(C)                                  ASSIGNMENT.  THIS WARRANT MAY BE ASSIGNED
OR TRANSFERRED BY THE HOLDER TO (I) AN ENTITY THAT ACQUIRES OWNERSHIP, DIRECTLY
OR INDIRECTLY, OF MORE THAN FIFTY PERCENT (50%) OF THE VOTING SECURITIES OF, OR
POSSESSION OF THE RIGHT TO VOTE, IN THE ORDINARY DIRECTION OF ITS AFFAIRS, OF
MORE THAN FIFTY PERCENT (50%) OF THE VOTING INTEREST IN THE HOLDER; (II) AN
ENTITY THAT ACQUIRES ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE HOLDER; OR
(III) AN ENTITY THAT IS THE RESULTING ENTITY OF A MERGER OR CONSOLIDATION OF THE
HOLDER.  UPON SUCH TRANSFER THIS WARRANT AND ALL RIGHTS HEREUNDER SHALL BE
TRANSFERRED, IN WHOLE OR IN PART, ON THE BOOKS OF THE COMPANY MAINTAINED FOR
SUCH PURPOSE AT THE PRINCIPAL OFFICE OF THE COMPANY REFERRED TO ABOVE, BY THE
HOLDER HEREOF IN PERSON, OR BY DULY AUTHORIZED ATTORNEY, UPON SURRENDER OF THIS
WARRANT PROPERLY ENDORSED AND UPON PAYMENT OF ANY NECESSARY TRANSFER TAX OR
OTHER GOVERNMENTAL CHARGE IMPOSED ON SUCH TRANSFER. UPON ANY TRANSFER, THE
COMPANY SHALL ISSUE AND DELIVER TO THE HOLDER A NEW WARRANT. EACH TAKER AND
HOLDER OF THIS WARRANT, BY TAKING AND HOLDING THE SAME, CONSENTS AND AGREES THAT
WHEN THIS WARRANT SHALL HAVE BEEN SO ENDORSED, THE PERSON IN POSSESSION OF THIS
WARRANT MAY BE TREATED BY THE COMPANY, AND ALL OTHER PERSONS DEALING WITH THIS
WARRANT, AS THE

 

--------------------------------------------------------------------------------


 


ABSOLUTE OWNER HEREOF FOR ANY PURPOSE AND AS THE PERSON ENTITLED TO EXERCISE THE
RIGHTS REPRESENTED HEREBY, ANY NOTICE TO THE CONTRARY NOTWITHSTANDING.  THE
TERMS AND CONDITIONS OF THIS WARRANT SHALL BE BINDING UPON ANY SUCCESSORS OR
ASSIGNS OF THE COMPANY.  UPON TRANSFER, THE HOLDER SHALL HAVE NO FURTHER
LIABILITY TO THE COMPANY OR ANY THIRD PARTY.


 


(D)                                 NOTICES.  ALL NOTICES AND OTHER
COMMUNICATIONS REQUIRED OR PERMITTED HEREUNDER SHALL BE IN WRITING AND SHALL BE
DELIVERED PERSONALLY BY HAND OR BY COURIER, MAILED BY UNITED STATES FIRST-CLASS
MAIL, POSTAGE PREPAID, OR SENT BY FACSIMILE DIRECTED TO THE PARTY TO BE NOTIFIED
AT THE ADDRESS OR FACSIMILE NUMBER INDICATED FOR SUCH PERSON ON THE SIGNATURE
PAGE HEREOF, OR AT SUCH OTHER ADDRESS OR FACSIMILE NUMBER AS SUCH PARTY MAY
DESIGNATE BY TEN (10) DAYS’ ADVANCE WRITTEN NOTICE TO THE OTHER PARTIES HERETO. 
ALL SUCH NOTICES AND OTHER COMMUNICATIONS SHALL BE DEEMED GIVEN UPON PERSONAL
DELIVERY, ON THE DATE OF MAILING, OR UPON CONFIRMATION OF FACSIMILE TRANSFER.


 


(E)                                  COUNTERPARTS.  THIS WARRANT MAY BE EXECUTED
TWO COUNTERPARTS, EACH OF WHICH SHALL BE ENFORCEABLE, AND BOTH OF WHICH SHALL
CONSTITUTE ONE INSTRUMENT.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, CIPHERGEN BIOSYSTEMS, INC. has caused this Warrant to be
executed by its officers thereunto duly authorized.

 

Dated: July 22, 2005

 

 

 

CIPHERGEN BIOSYSTEMS, INC.

 

 

 

 

 

 

 

/s/ William E. Rich

 

 

 

(Signature)

 

 

 

 

 

 

 

William E. Rich

 

 

 

(Print Name)

 

 

 

 

 

 

 

President and Chief Executive Officer

 

 

 

(Title)

 

 

 

 

 

 

 

Address:

 

 

 

 

6611 Dumbarton Circle

 

 

 

Fremont, CA 94555

 

 

AGREED AND ACKNOWLEDGED:
QUEST DIAGNOSTICS INCORPORATED

 

/s/ Catherine T. Doherty

 

(Signature)

 

 

 

Catherine T. Doherty

 

(Print Name)

 

 

 

Vice President, Office of the Chairman

 

(Title)

 

 

 

Address:

 

 

1290 Wall Street West

Lyndhurst, NJ 07071

Facsimile Number:

 

--------------------------------------------------------------------------------


 

NOTICE OF EXERCISE

 

To:                              CIPHERGEN BIOSYSTEMS, INC.

 

(1)                                  The undersigned hereby elects to purchase
                                shares of common stock (the “Shares”) of
CIPHERGEN BIOSYSTEMS, INC. pursuant to the terms of the attached Warrant, and
tenders herewith payment of the purchase price in full, together with all
applicable transfer taxes, if any.

 

(2)                                  Please issue a certificate of certificates
representing said Shares in the name of the undersigned or in such other name as
is specified below:

 

 

 

 

 

 

 

(Print Name)

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

(3)                                  The undersigned represents that the
aforesaid Shares are being acquired for the account of the undersigned for
investment and not with a view to, or for resale in connection with, the
distribution thereof and that the undersigned has no present intention of
distributing or reselling such shares.

 

 

 

 

 

(Date)

 

(Signature)

 

 

 

 

 

(Print Name)

 

--------------------------------------------------------------------------------


 

NOTICE OF CONVERSION

 

TO:                            CIPHERGEN BIOSYSTEMS, INC.

 

1.                                       The undersigned hereby elects to
convert the attached Warrant into                                   common
shares (the “Shares”) of CIPHERGEN BIOSYSTEMS, INC. pursuant to Section 1(b)of
such Warrant, which conversion shall be effected pursuant to the terms of the
attached Warrant.

 

2.                                       Please issue a certificate or
certificates representing the Shares in the name of the undersigned or in such
other name as is specified below:

 

 

 

 

 

 

 

(Print Name)

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

3.                                       The undersigned represents that the
aforesaid Shares are being acquired for the account of the undersigned for
investment and not with a view to, or for resale in connection with, the
distribution thereof and that the undersigned has no present intention of
distributing or reselling such shares.

 

 

 

 

 

(Date)

 

(Signature)

 

 

 

 

 

(Print Name)

 

--------------------------------------------------------------------------------